[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1567

                        DAVID MICHAUD,

                    Plaintiff, Appellant,

                              v.

TINA NADEAU; MICHAEL MCQUADE; WAYNE PERREAULT; PETER K. ODOM;
 SUSAN G. MORRELL; DIANE DUBAY; FRANK GAGNON; LINDA MICHAUD;
        STEPHANIE NUTE; PETER FAUVER; BRUCE MOHL; EDWARD
     FITZGERALD, III; DAVID FUNK; WARREN DOWALIBY; SANDRA
  HODGE-FUNK; KEVIN SULLIVAN; DELLA ROLLINS; JAMES MCQUADE;
 MARILYN ALLEN; RICHARD RENNER; DAVID H. BEDARD; FRED SERTA;
          VICTORIA HEYL; SHAUNA MICHAUD; CHAD MICHAUD;
             STRAFFORD COUNTY HOUSE OF CORRECTIONS;
      ROCHESTER POLICE DEPARTMENT; AND CITY OF ROCHESTER,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Steven J. McAuliffe, U.S. District Judge]



                            Before

                     Selya, Circuit Judge,
         Campbell and Bownes, Senior Circuit Judges.




    David Michaud on brief pro se.
    Donald E. Gardner, and Devine, Millimet & Branch on brief
for defendants-appellees Michael McQuade, Wayne Perreault,
Rochester Police Department, and City of Rochester.
     Robert L. Hermann, Jr. and McNeill & Taylor, P.A. on brief
for defendants-appellees Peter K. Odom, Susan G. Morrell, Diane
Dubay, David Funk, Warren Dowaliby, Sandra Hodge-Funk, Kevin
Sullivan, Della Rollins, James McQuade, Marilyn Allen, Richard
Renner, David H. Bedard, Fred Serta, Victoria Heyl, and
Strafford County House of Corrections.




                      February 28, 2001
                 Per Curiam. Pro se appellant David Michaud appeals

 from the dismissal of his complaint asserting violations of

 various criminal laws of the United States.                      In a report and

 recommendation dated March 8, 2000, Magistrate Judge James

 Muirhead recommended dismissal for failure to state a claim

 for relief.           See 28 U.S.C. § 1915A(a) & (b) (providing for

 dismissal        on    preliminary        review    of   prisoner       complaints

 against government officers or employees if the complaints

 do not state a claim for relief).                   In an order dated March

 20,     2000,    District         Judge   Steven    McAuliffe      approved    the

 recommendation and dismissed the complaint.1                      We affirm.

                 On    appeal,      Michaud      argues   that     his    complaint

 adequately alleged a civil action under the Racketeering

 Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C.

 §   1964(c).           In    his    report,     Magistrate       Judge    Muirhead

 concluded        that       the    complaint       failed   to    allege    facts




     1
     The district judge issued his order several days before
Michaud filed his objections to the magistrate judge's report
and recommendation. Because the record does not establish when
Michaud received the report and recommendation (the date that
would trigger the start of the filing period), we cannot
evaluate whether the objections were timely. Accordingly, we
give Michaud the benefit of the doubt, assume that he timely
filed objections to the report, and proceed to evaluate his
appellate claims.

                                           -3-
sufficient to show a "pattern of racketeering activity."                       We

agree, as is explained next.

            Michaud contends that the complaint alleged acts

of mail fraud, extortion, and obstruction of justice.                         See

18 U.S.C. § 1961(1)(B) (defining "racketeering activity" to

include, in pertinent part, violations of 18 U.S.C. § 1341,

pertaining       to    mail    fraud,    §§     1503,     1510,     and     1511,

pertaining to certain obstructions of justice, and § 1951,

pertaining to extortion).               But, even if we construe his

complaint in the most generous fashion possible, he has

alleged   at     best    one   predicate       act   of    mail     fraud    (the

alteration of mail sent to his daughter) with the requisite

specificity.          Id. (5) (defining "pattern of racketeering

activity" to require "at least two acts of racketeering

activity"      within     a    designated       time      frame);    Ahmed     v.

Rosenblatt, 118 F.3d 886, 889 (1st Cir. 1997) (stating that

a RICO complaint alleging mail fraud must, in conformity

with Fed. R. Civ. P. 9(b), "state the time, place and

content     of    the     alleged       mail    .    .    .   communications

perpetrating      that    fraud"),      cert.    denied,      522 U.S. 1148

(1998); see also United States v. Martin, 694 F.2d 885, 889-

90 (1st Cir. 1982) (noting that § 1341 extends to persons

who "take or receive" things from the mail and affirming


                                     -4-
conviction of defendant who had intercepted and altered

mailings between insurance companies and purchasers pursuant

to scheme to defraud).

             As for the other alleged acts of mail fraud, the

allegations    in    the    complaint       either      lack    the     requisite

specificity, see Ahmed, supra, or describe unrelated conduct

that was unlikely to have continued for very long.                              See

Efron v. Embassy Suites (Puerto Rico), Inc., 223 F.3d 12, 15

(1st Cir. 2000) (indicating that RICO plaintiff must show

that the requisite racketeering acts are related and "amount

to or pose a threat of continued criminal activity") (citing

H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 239

(1989)), pet. for cert. filed (Dec. 29, 2000) (No. 00-1069).

In addition, the complaint does not allege conduct by the

defendants    that     would    be    indictable        under    the     relevant

extortion or obstruction of justice statutes.                     See Evans v.

United States, 504 U.S. 255, 268 (1992) (holding that a

violation under the "color of official right" portion of 18

U.S.C.   §   1951    would     require       a   showing       "that    a    public

official     has    obtained    a    payment       to   which     he     was    not

entitled, knowing that the payment was made in return for

official     acts");       O'Malley     v.       New    York     City       Transit

Authority, 896 F.2d 704, 708 (2d Cir. 1990) (rejecting RICO


                                      -5-
 claim predicated on obstruction of justice under 18 U.S.C.

 § 1503 where alleged obstruction occurred in state and not

 federal courts).2

           Affirmed.




    2The complaint also alleges obstruction of justice under 18
U.S.C. §§ 1510 and 1511, but fails to make any factual
allegation suggesting any conduct that would be indictable under
the plain language of the relevant statutes.

                              -6-